Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “machine-readable medium” as described in paragraph [0064-0065] of the specification does not explicitly exclude a “signal”.  Therefore, the broadest reasonable interpretation of the “machine-readable medium” covers a transitory propagating signal which is non-statutory subject matter. 
 	The examiner suggests amending the claims to include a non-transitory computer-readable medium, while at the same time excluding transitory media such as signals, carrier waves, etc.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0102877) (hereinafter Jiang) in view of Takahashi et al (US 2019/0141770) (hereinafter Takahashi).
	Regarding claim 1, Jiang discloses a method, comprising: 
facilitating, by a network node device comprising a processor, a wireless network connection to a mobile device (see Jiang, Fig. 1, p. [0037-0039], e.g., each network device 105-b may also communicate with a number of UEs 115 through a number of other network devices 105-c, and Fig. 2, p. [0055], e.g., the base station 105-d may establish a MIMO connection 205 with the UE 115-a); 
	in response to a triggering event, receiving, by the network node device, MIMO layer data representative of MIMO layers across carriers supportable by the mobile device (see Jiang, Fig. 1, p. [0053], e.g., base station 105-a may include a network MIMO manager 101, which may select a number of codewords used in MIMO transmissions to provide enhanced communications for a particular service that is associated with the MIMO transmission, p. [0055]); 
 	based on the MIMO layer data, determining, by the network node device: 
 	a first quantity of the MIMO layers for a 5G NR link (see Jiang, Fig. 2, p. [0055-0056], e.g., the wireless communication system 200 may be a portion of a NR or 5G network, and Fig. 3, p. [0059-0060], e.g., the first base station 105-e may establish a first MIMO connection having a first layer 305 that may be used to transmit a first codeword and a second layer 310 that may be used to transmit a second codeword); and 
 	a second quantity of the MIMO layers for a second wireless link (see Jiang, Fig. 2, p. [0055], p. [0059-0060], e.g., the first base station 105-e may establish a first MIMO connection 
 	based at least in part on the first quantity of the MIMO layers for the 5G NR link and the second quantity of the MIMO layers for the second wireless link, optimizing, by the network node device, wireless network resources of a wireless network (see Jiang, p. [0059], e.g., the first base station 105-e may transmit the first and second codewords via more than two layers. For example, each of the two codewords may be mapped to half the total number of layers for even numbers of layers, while for odd numbers of layers the first codeword may be mapped to (N-1)/2 layers and the second codeword may be mapped to (N+1)/2 layers, and p. [0072], e.g., the base station 105-k may identify MIMO resources for a MIMO transmission to the UE 115-h. The base station 105-k may identify MIMO resources according to a resource allocation process that may run at the base station 105-k and allocate resources to a number of different UEs 115 based on various considerations).
 	Jiang discloses the wireless communication system may operate according to a radio access technology (RAT) such as a 5G or NR, although techniques described herein may be applied to any RAT and to systems that may concurrently use two or more different RATs different than the 5G NR link (see Jiang, Fig. 2, p. [0055]).
 	However, Jiang does not expressly disclose the second wireless link is different than the 5G NR link.
 	Takahashi discloses the above recited limitations (see Takahashi, Fig. 1, [0003], e.g., the user equipment performs the simultaneous communication, using an LTE carrier CC#1 provided by the LTE base station and an NR carrier CC#2 provided by the NR base station at the same time, and  p. [0020], e.g., a user equipment that can simultaneously communicate with a plurality 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Takahashi’s teachings into Jiang.  The suggestion/motivation would have been to provide a technique for achieving simultaneous communication with a plurality of wireless communication systems using different radio access techniques as suggested by Takahashi.
 	Regarding claim 2, the combined teachings of Jiang and Takahashi disclose the method of claim 1, wherein the second wireless link is a long-term evolution link (see Jiang, Fig. 2, p. [0055], e.g., the wireless communication system may operate according to a radio access technology (RAT) such as a 5G or NR, although techniques described herein may be applied to any RAT and to systems that may concurrently use two or more different RATs, and see Takahashi, Fig. 1, [0003], e.g., the user equipment performs the simultaneous communication, using an LTE carrier CC#1 provided by the LTE base station).
 	Regarding claim 3, the combined teachings of Jiang and Takahashi disclose the method of claim 1, wherein the optimizing comprises determining a millimeter wave spectrum to be utilized by the wireless network (see Jiang, Fig. 2, p. [0055-0056], e.g., the wireless communication system 200 may be a portion of a NR or 5G network).

 	Regarding claim 5, the combined teachings of Jiang and Takahashi disclose the method of claim 4, wherein the condition is associated with a quality of service of the mobile device (see Jiang, p. [0064], e.g., a base station 105 may select a number of codewords for a MIMO transmission based on scheduling conditions, such as an amount of data to be transmitted or a channel quality associated with a UE 115. For example, first MIMO transmissions 300 and second MIMO transmissions 350 may both support eMBB services, where the first UE 115-b is experiencing relatively good channel conditions while second UE 115-c is experiencing relatively poor channel conditions).
 	Regarding claim 6, the combined teachings of Jiang and Takahashi disclose the method of claim 4, wherein the condition is associated with a time the mobile device has been determined to have been connected to the network node device (see Jiang, p. [0046], e.g., Wireless communication system 100 may also support MIMO operation in which multiple concurrent transmissions may share time and frequency resources, and may uniquely modulate a transmission stream with space -time orthogonal codes, such as spatial frequency block codes, and p. [0072]).

 	Regarding claim 8, Jiang discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: facilitating a wireless network connection to a mobile device of a wireless network (see Jiang, Fig. 1, p. [0037-0039], e.g., each network device 105-b may also communicate with a number of UEs 115 through a number of other network devices 105-c, and Fig. 2, p. [0055], e.g., the base station 105-d may establish a MIMO connection 205 with the UE 115-a); in response to a triggering event being determined to have been satisfied, receiving, from the mobile device, MIMO layer data representative of MIMO layers associated with carriers supportable by the mobile device (see Jiang, Fig. 1, p. [0053], e.g., base station 105-a may include a network MIMO manager 101, which may select a number of codewords used in MIMO transmissions to provide enhanced communications for a particular service that is associated with the MIMO transmission, p. [0055]); in response to the receiving the MIMO layer data, determining: a first quantity of the MIMO layers for a 5G NR link (see Jiang, Fig. 2, p. [0055-0056], e.g., the wireless communication system 200 may be a portion of a NR or 5G network, and Fig. 3, p. [0059-0060], e.g., the first base station 105-e may establish a first MIMO connection having a first layer 305 that may be used to transmit a first codeword and a second 
 	Jiang discloses the wireless communication system may operate according to a radio access technology (RAT) such as a 5G or NR, although techniques described herein may be applied to any RAT and to systems that may concurrently use two or more different RATs different than the 5G NR link (see Jiang, Fig. 2, p. [0055]).
 	However, Jiang does not expressly disclose the second wireless link is different than the 5G NR link.
 	Takahashi discloses the above recited limitations (see Takahashi, Fig. 1, [0003], e.g., the user equipment performs the simultaneous communication, using an LTE carrier CC#1 provided 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Takahashi’s teachings into Jiang.  The suggestion/motivation would have been to provide a technique for achieving simultaneous communication with a plurality of wireless communication systems using different radio access techniques as suggested by Takahashi.
 	Regarding claim 11, the combined teachings of Jiang and Takahashi disclose the system of claim 8, wherein the operations further comprise: in further response to the triggering event being determined to have been satisfied, receiving response data, representative of a response, from the mobile device (see Takahashi, p. [0032-0033], e.g., capability information related to LTE-NR dual connectivity, and p. [0037], e.g., the capability information related to LTE-NR dual connectivity may include the number of multiple-input multiple-output (MIMO) layers).
 	Regarding claim 12, the combined teachings of Jiang and Takahashi disclose the system of claim 8, wherein the triggering event is a time that the mobile device has been determined to have been connected to a wireless network device of the wireless network (see Jiang, p. [0046], e.g., Wireless communication system 100 may also support MIMO operation in which multiple 
 	Regarding claim 13, the combined teachings of Jiang and Takahashi disclose the system of claim 8, wherein the operations further comprise: allocating a millimeter wave spectrum to the first quantity of the MIMO layers for utilization (see Jiang, Fig. 2, p. [0055-0056], e.g., the wireless communication system 200 may be a portion of a NR or 5G network).
 	Regarding claim 14, the combined teachings of Jiang and Takahashi disclose the system of claim 8, wherein the operations further comprise: allocating a long-term evolution link to the second quantity of the MIMO layers (see Jiang, Fig. 2, p. [0055], e.g., the wireless communication system may operate according to a radio access technology (RAT) such as a 5G or NR, although techniques described herein may be applied to any RAT and to systems that may concurrently use two or more different RATs, and see Takahashi, Fig. 1, [0003], e.g., the user equipment performs the simultaneous communication, using an LTE carrier CC#1 provided by the LTE base station).
 	Regarding claim 15, Jiang discloses a machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: facilitating a wireless network connection to a mobile device of a wireless network (see Jiang, Fig. 1, p. [0037-0039], e.g., each network device 105-b may also communicate with a number of UEs 115 through a number of other network devices 105-c, and Fig. 2, p. [0055], e.g., the base station 105-d may establish a MIMO connection 205 with the UE 115-a): in response to a triggering event being determined to have been satisfied, receiving, from the mobile device, MIMO layer data representative of MIMO layers associated with carriers supportable by the 
 	a first number of the MIMO layers for a 5G NR link (see Jiang, Fig. 2, p. [0055-0056], e.g., the wireless communication system 200 may be a portion of a NR or 5G network, and Fig. 3, p. [0059-0060], e.g., the first base station 105-e may establish a first MIMO connection having a first layer 305 that may be used to transmit a first codeword and a second layer 310 that may be used to transmit a second codeword); and 
 	a second number of the MIMO layers for a second wireless link (see Jiang, Fig. 2, p. [0055], p. [0059-0060], e.g., the first base station 105-e may establish a first MIMO connection having a first layer 305 that may be used to transmit a first codeword and a second layer 310 that may be used to transmit a second codeword); and based at least in part on the first number of the MIMO layers for the 5G NR link and the second number of the MIMO layers for the second wireless link, facilitating optimizing a wireless network resource of the wireless network (see Jiang, p. [0059], e.g., the first base station 105-e may transmit the first and second codewords via more than two layers. For example, each of the two codewords may be mapped to half the total number of layers for even numbers of layers, while for odd numbers of layers the first codeword may be mapped to (N-1)/2 layers and the second codeword may be mapped to (N+1)/2 layers, and p. [0072], e.g., the base station 105-k may identify MIMO resources for a MIMO transmission to the UE 115-h. The base station 105-k may identify MIMO resources according to a resource allocation process that may run at the base station 105-k and allocate resources to a number of different UEs 115 based on various considerations).

 	However, Jiang does not expressly disclose the second wireless link is different than the 5G NR link.
 	Takahashi discloses the above recited limitations (see Takahashi, Fig. 1, [0003], e.g., the user equipment performs the simultaneous communication, using an LTE carrier CC#1 provided by the LTE base station and an NR carrier CC#2 provided by the NR base station at the same time, and  p. [0020], e.g., a user equipment that can simultaneously communicate with a plurality of wireless communication systems using different radio access techniques (RATs), and Fig. 2, p. [0022-0023], e.g., Takahashi discloses a user equipment 100 can perform simultaneous communication ( LTE-NR dual connectivity) with the LTE base station 201 and the NR base station 202, and p. [0032-0033], e.g., capability information related to LTE-NR dual connectivity, and p. [0037], e.g., the capability information related to LTE-NR dual connectivity may include the number of multiple-input multiple-output (MIMO) layers).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Takahashi’s teachings into Jiang.  The suggestion/motivation would have been to provide a technique for achieving simultaneous communication with a plurality of wireless communication systems using different radio access techniques as suggested by Takahashi.


 	Regarding claim 17, the combined teachings of Jiang and Takahashi disclose the machine-readable medium of claim 15, wherein the operations further comprise: facilitating allocating a long-term evolution connection to the second number of the MIMO layers (see Jiang, Fig. 2, p. [0055], e.g., the wireless communication system may operate according to a radio access technology (RAT) such as a 5G or NR, although techniques described herein may be applied to any RAT and to systems that may concurrently use two or more different RATs, and see Takahashi, Fig. 1, [0003], e.g., the user equipment performs the simultaneous communication, using an LTE carrier CC#1 provided by the LTE base station).
 	Regarding claim 18, the combined teachings of Jiang and Takahashi disclose the machine-readable medium of claim 15, wherein the wireless network resource is further optimized for the mobile device (see Jiang, p. [0059], e.g., the first base station 105-e may transmit the first and second codewords via more than two layers, and p. [0072], e.g., the base station 105-k may identify MIMO resources for a MIMO transmission to the UE 115-h. The base station 105-k may identify MIMO resources according to a resource allocation process that may run at the base station 105-k and allocate resources to a number of different UEs 115 based on various considerations).
 	Regarding claim 19, the combined teachings of Jiang and Takahashi disclose the machine-readable medium of claim 15, wherein the operations further comprise: in response to 
 	Regarding claim 20, the combined teachings of Jiang and Takahashi disclose the machine-readable medium of claim 15, wherein the triggering event is a data refresh associated with a wireless network device of the wireless network (see Jiang, Fig. 1, p. [0053], e.g., base station 105-a may include a network MIMO manager 101, which may select a number of codewords used in MIMO transmissions to provide enhanced communications for a particular service that is associated with the MIMO transmission, p. [0055]).
Claims  10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of Jiang and Takahashi as applied to claims 1-9, 12-20,  above, and further in view of Wu (Us 2018/0255493),
 	Regarding claim 9, the combined teachings of Jiang and Takahashi do not expressly disclose the system of claim 8, wherein the operations further comprising: in response to an indication that the mobile device is moving toward a wireless network device of the wireless 
 	Wu discloses the above recited limitations (see Wu, p. [0031], e.g., the UE may receive a plurality of transmissions using the number of MIMO layers from the first BS. After a while, the UE transmits the first message to request the first BS to remove the MIMO configuration (i.e., to stop configuring the MIMO to the UE) or to modify the MIMO configuration to decrease the number of MIMO layers).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Wu’s teachings into the combined teachings of Jiang and Takahashi.  The suggestion/motivation would have been to provide a method of handling a temporary user equipment configuration in a wireless communication system as suggested by Wu.
 	Regarding claim 10, the combined teachings of Jiang, Takahashi and Wu disclose the system of claim 9, wherein the wireless network device is a first wireless network device, and wherein the sending comprises sending the layer data in a handover message from a second wireless network device of the wireless network to the first wireless network device see Wu, p. [0031], e.g., After transmitting the first message, the UE receives the handover command requesting the UE to hand over to the second BS. The UE transmits the first message to the second BS when the UE hands over to the second BS according to the handover command).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477